HOUCK, J.
Chandler and others filed an action to enjoin the Board of Education of Bennington Township from issuing and selling $60,000 of bonds for the purpose of erecting a new school building. Plaintiff claimed that the action of the School Board was illegal in that the order, issued by the Department of Industrial Relations of Ohio to said Board of Education, is not sufficient in law to authorize said Board to construct a new school building in said district. Also that the resolution of said Board to construct a new building was insufficient m law for the reason that it failed to state the exact place in said district that the new building was to be erected. The Common Pleas refused to grant an injunction. The plaintiffs appealed to the Mahoning Appeals. In refusing to issue an order of injunction, the Court of Appeals held:
That the action of the Board of Education was legal in all respects and the Board should not be restrained from issuing and selling the bonds in question. Stinson v. Board of Education, Licking County, Ohio, decided March 10, 1923, followed. Brannon v. Board of Education, 99 O. S. 369 also followed.